                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RADWARE, INC.,                                    Case No. 19-cv-03835-LHK (SVK)
                                   8                    Plaintiff,
                                                                                             SCHEDULING ORDER REGARDING
                                   9              v.                                         DISCOVERY DISPUTES
                                  10       U.S. TELEPACIFIC CORP. D/B/A TPX                  Re: Dkt. No. 68
                                           COMMUNICATIONS,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On March 13, 2020, the Court held a scheduling conference call with the Parties regarding

                                  14   pending discovery disputes. In addition to the joint letter brief filed March 10, 2020 (“TPX

                                  15   Motion to Compel”) (Dkt. 68), RADWARE is preparing a joint letter brief compelling production

                                  16   from TPX (“RADWARE Motion to Compel”).1 RADWARE has provided its portion of the joint

                                  17   brief to TPX. TPX is to prepare its portion of the brief and the brief is to be filed no later than

                                  18   Friday, March 20, 2020. TPX is strongly encouraged to provide its response to RADWARE in

                                  19   advance of March 20, 2020, to allow the Parties an opportunity to continue their meet and confer

                                  20   efforts in advance of filing. Upon receipt of the RADWARE Motion to Compel, the Court will

                                  21   advise the parties if a telephonic discovery hearing is necessary.

                                  22           SO ORDERED.

                                  23   Dated: March 13, 2020

                                  24
                                                                                                      SUSAN VAN KEULEN
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27   1
                                         RADWARE also alerted the Court to a third-party dispute which is not yet ripe for submission.
                                  28   If appropriate, RADWARE may submit that dispute to the Court by March 20, 2020, so the Court
                                       can consider all of the discovery disputes together.
